Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 are objected to.
Claims 1-7 are objected to because of the following informalities:  the claims appear to include a number of element numerals that do not belong (e.g., "A ventilation shutter 10" in claim 1, line 1). Furthermore, claims 3 and 6 reference “sealing lip 60.” There is already statutory basis for the sealing lip 60. Appropriate correction is required.
	Based on its dependence upon claim 7, claim 8 is also objected to.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b).
Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, it is unclear what is meant by the pivot crown having a “cross sectional area that is greater than other portions of the louver.” For the purpose of examination, the examiner interprets this as meaning that a cross section taken from the center of the pivot crown has a larger area of material than cross sections taken from other portions of the louver.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (U.S. Patent Application No. 20010014284) in view of Pertile (U.S. Patent Application No. 20040148899).
Regarding claim 1, McCabe teaches a ventilation shutter 10 (multi-blade damper 10) for use in a building (paragraph 3) having an exhaust fan (fan 38, which is used preferably used for exhaust flow, paragraph 3) that provides air flow from an interior of the building to an exterior of the building (paragraphs 3 and 5), said shutter comprising: a frame 12 (the rectangular frame of the multi-blade damper 10) providing an opening between the exterior and the interior of the building (paragraphs 3 and 5), the frame comprising a top member 14 (the top member of the rectangular frame of the multi-blade damper 10), a bottom member 16 (the bottom member of the rectangular frame of the multi-blade damper 10) and side members 18 (the side members of the rectangular frame of the multi-blade damper 10) extending between the top member and the bottom member; a plurality of louvers 20 (blades 12) positioned in the frame, each of the plurality of louvers having a top edge 26 (the top edges of the blades 12), a bottom edge 28 (the bottom edges of the blades 12) and outer ends 30 (the distal ends of the blades 12), wherein each of the plurality of louvers is pivotally mounted in the frame such that each louver is moveable between an open position and a closed position where the bottom edge of one louver engages the top edge of the next lower louver (note the position of the blades 12 in FIGS. 2 and 3).
McCabe fails to teach each louver having a curved shape, wherein the top edge has a sealing lip 60 extending therefrom configured to engage with the bottom edge of the adjacent louver when the plurality of louvers are in the closed position.
However, Pertile teaches each louver having a curved shape (the louver 12 has a curved body shape), wherein the top edge has a sealing lip 60 (flange 22) extending therefrom configured to engage with the bottom edge of the adjacent louver when the plurality of louvers are in the closed position (the closed configuration of FIG. 3).
It would be obvious to combine McCabe and Pertile so that the blades 12 of McCabe have the curvature, the flanges 20 and 22, the profile 29, and the rod holder of Pertile. It would be obvious to one of ordinary skill in the art to combine the two references, since adding the above-mentioned attributes of Pertile to the blades 12 of McCabe would improve the seal of the blades 12, reducing unwanted air or water leakage while in a closed position. Note that, while the louvers 12 of Pertile are for a roof louver system, it is known in the art that roof louver systems are used to manipulate airflow (“Deluxe Louver Awning Information.” Glenlo Awning &amp; Window Company, 12 July 2019, https://glenloawningandwindow.com/deluxe-louver-awning/.).
Regarding claim 2, the combination of McCabe and Pertile teaches that the top edge 26 of each of the plurality of louvers 20 has a pivot crown (the rod holder of Pertile that couples the louver 12 to the rod 24) that has cross sectional area that is greater than other portions of the louver (as shown in FIG. A below, a cross section taken from the center of the rod holder clearly has a greater material area than any other cross section taken from another portion of the louver 12) and the sealing lip 60 extends from the pivot crown (flange 22 extends from the rod holder).  

    PNG
    media_image1.png
    640
    285
    media_image1.png
    Greyscale

FIG. A
Regarding claim 5, the combination of McCabe and Pertile teaches that the bottom edge of each of the plurality of louver has a sealing tail 62 (Pertile, the lower portion of the body of the louver 12 and the flange 20) extending therefrom.  
Regarding claim 6, the combination of McCabe and Pertile teaches that the sealing lip 60 contacts the adjacent sealing tail 62 so as to provide a seal between adjacent louvers (Pertile, FIG. 3).  
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCabe and Pertile as applied to claims 1, 2, 5, and 6 above, and further in view of Bannish et al. (U.S. Patent Application No. 20190242614; hereinafter, Bannish).
Regarding claim 3, the combination of McCabe and Pertile teaches that the sealing lip 60 has a base arm 64 (Pertile, the secondary arm extanding from the rod holder to the flange 22, see FIG. B below) joined with an engagement arm 66 (Pertile, flange 22) at elbow 68 (Pertile, the joint at which the secondary arm and the flange 22 meet).

    PNG
    media_image2.png
    643
    295
    media_image2.png
    Greyscale

FIG. B
The combination of McCabe and Pertile fails to teach that the engagement arm extends from the base arm so that the elbow forms an angle α of less than 90 degrees.  
However, Bannish teaches that the engagement arm extends from the base arm so that the elbow forms an angle α of less than 90 degrees (the angle alpha is between 10 and 20 degrees, which is less than 90 degrees).
It would be obvious to combine the previous combination of McCabe and Pertile with Bannish so that the angle formed between the secondary arm and the flange 22 of Pertile form an angle of less than 90 degrees, like the angle alpha of Pertile, which is also between two members of a louver that are involved in the sealing of said louver against other louvers. It would be obvious to one of ordinary skill in the art to make the above combination, since since it would naturally follow from routine optimization. For example, Bannish teaches that the angle alpha between two members of the louver is between 10 and 20 degrees. See Bannish, FIG. 3. Similarly, making the angle between the secondary arm and the flange 22 of Pertile between 10 and 20 degrees would orient it within an acceptable range to properly create a seal in the closed position. Therefore, it would be obvious to put such a restriction on the angle of the flange 22 of Pertile, as it would be a routine optimization with a reasonable expectation of success for properly creating a seal. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).
Regarding claim 4, the combination of McCabe, Pertile, and Bannish teaches that a proximal end 70 (Pertile, the lower end of flange 22—that is, the end that connects to the rest of the louver 12) of the engagement arm is joined with the base arm and a distal end 72 (Pertile, the upper end of flange 22—that is, the end that extends away from the rest of the louver 12)  of the engagement arm extends away from the upper edge to provide an engagement surface 74 that mates with the bottom edge of the adjacent louver when the louvers are in the closed position (Pertile, FIG. 3).
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCabe and Pertile as applied to claims 1, 2, 5, and 6 above, and further in view of McCabe (U.S. Patent No. 4655122; hereinafter, McCabe 2).
Regarding claim 7, the combination of McCabe and Pertile teaches that the sealing tail 62 forms a compound geometric shape such that it has a first leg 74 (Pertile the lower portion of the body of the louver 12) connected with a second leg 76 (Pertile, the flange 20) at a knee 78 (Pertile, the point at which the lower portion of the body of the louver 12 and the flange 20 meet) and wherein the second leg extends from the first leg (Pertile, the flange 20 extends from the lower portion of the body of the louver 12).
The combination of McCabe and Pertile fails to teach that the knee forms an angle β of greater than 70 degrees.  
However, McCabe 2 teaches that the knee forms an angle β of greater than 70 degrees (the angle between curved portion 24 and the first portion 23 is over 180 degrees, which is greater than 70 degrees).  
It would be obvious to combine the previous combination of McCabe and Pertile with McCabe 2 so that the angle formed between the lower portion of the body of the louver 12 and the flange 20 of Pertile form an angle of greater than 70 degrees, like the angle between curved portion 24 and the first portion 23 of McCabe 2, which is also between two members of a louver that are involved in the sealing of said louver against other louvers on an end of the louver opposite from the axis of rotation. It would be obvious to one of ordinary skill in the art to make the above combination, since since it would naturally follow from routine optimization. For example, McCabe 2 teaches that the angle between curved portion 24 and the first portion 23 is over 180 degrees. See McCabe 2, FIG. 6. Similarly, making the angle between the lower portion of the body of the louver 12 and the flange 20 of Pertile between greater than 180 degrees would orient it within an acceptable range to properly create a seal in the closed position. Therefore, it would be obvious to put such a restriction on the angle of the flange 20 of Pertile, as it would be a routine optimization with a reasonable expectation of success for properly creating a seal. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).
Regarding claim 8, the combination of McCabe, Pertile, and McCabe 2 teaches that the second leg is oriented such that it mates with the surface of the adjacent louver when the louvers are in the closed position (Pertile, FIG. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM COE WEINERT whose telephone number is (571)272-6988. The examiner can normally be reached 8:30-5:00 ET, 30 minute lunch at 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WEINERT/Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762